Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 28, 2020

The Court of Appeals hereby passes the following order:

A20A1053. WILLIS FRANKLIN ROBERSON, III v. SHAWN MARIE
    WATTS.

      We granted Appellant’s application for a discretionary appeal from the trial
court’s order dismissing his notice of appeal in the underlying divorce action. The
appeal was docketed on January 8, 2020.1 Having reviewed the record and the
applicable law, we now DISMISS this appeal as improvidently granted.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/28/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
        The appeal was initially dismissed on January 22, 2020 due to Appellant’s
apparent failure to file a timely notice of appeal from our order granting his
discretionary application. We subsequently granted Appellant’s motion for
reconsideration of the dismissal, and reinstated the appeal on February 20, 2020.